DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US provisional 62/251,476 filed November 5, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WO publication of PCT/CA 2016/050786 filed July 6, 2016. 
US 62/193,622 filed July 17, 2015 is acknowledged as a provisional application for the instant application.
Status of Claims
Claims 115, 116, and 124 are amended. Claims 129-144 are new. Claims 2, 4-6, 11-13, 15, 17-19, 21-26, 28-113, 118, 120, 121, and 126-128 are cancelled. Claims 1, 3, 7-10, 14, 16, 20, 27, 114-117, 119, 122-125, and 129-144 are allowed.
Withdrawn Claim Rejections - 35 USC § 103
The following 103 rejections are withdrawn due to claim cancellation:
Claim 126 over Tsantrizos in view of Gauvin and Choquet 
Claims 127 and 128 over Tsantrizos in view of Gauvin, Choquet, and Dorval Dion 
Allowable Subject Matter
Claims 1, 3, 7-10, 14, 16, 20, 27, 114-117, 119, 122, and 129-133 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior record either alone or in combination does not teach or suggest a plasma atomization metal powder manufacturing process that comprises aligning a heated source with a plasma comprising positioning the heated metal source within at most 5 centimeters from an outlet nozzle of the at least .
Claims 123-125 and 134-144 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior record either alone or in combination does not teach or suggest a plasma atomization metal powder manufacturing process that comprises aligning a heat metal source with a plasma by moving the heated metal source to adjust the orientation in combination with using a total gas to metal ratio of less than about 20 to obtain a raw metal powder having a 0-106 um particle size distribution yield of at least 80% measured according to ASTM B214-07(2011).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735